Per Curiam. Appellee Christopher C. Raff moves for expedited consideration of the appeal by appellant John Parker Heathscott. Heathscott has appealed an order of the Pulaski County Circuit Court declaring that he is not “learned in the law,” as required by Article 7, § 24, of the Arkansas Constitution for the office of prosecuting attorney, and removing his name from the ballot for the November 3, 1998 General Election. Raff makes this motion for fear that otherwise this court will not be able to resolve the issues in the appeal in the normal course of business before the General Election. The other parties have responded and agree with Raff s motion to expedite. Heathscott has not responded to the motion.  We grant the motion to expedite this appeal and set the briefing schedule. The record in this matter shall be filed no later than Friday, July 31, 1998. Simultaneous briefs shall be filed by the parties no later than Monday, August 17, 1998. Responsive briefs shall be filed by the parties no later than Monday, August 24, 1998. There will be no reply briefs.